                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON




MIGUEL INIGUEZ,                                           No. 2:17-cv-01513-SB

                     Plaintiff,                           ORDER

       v.

CORRECTIONAL OFFICER
JERRAD TEMPLIN,

                     Defendant.

HERNÁNDEZ, District Judge:

       Magistrate Judge Beckerman issued a Findings and Recommendation [35] on January 11,

2019, in which she recommends that the Court deny Defendant’s Motion for Summary Judgment

[26] and deny Plaintiff’s Motion to Dismiss Defendant’s Motion for Summary Judgment [32] as

moot. The matter is now before me pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil

Procedure 72(b).




1 - ORDER
       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, I am relieved of my obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, I find no error.

                                         CONCLUSION

       The Court adopts Magistrate Judge Beckerman’s Findings and Recommendation [35].

Accordingly, Defendant’s Motion for Summary Judgment [26] is denied and Plaintiff’s Motion

to Dismiss Defendant’s Motion for Summary Judgment [32] is denied as moot.



       IT IS SO ORDERED.

       DATED this           day of ___________________, 2019.




                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
